DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 12/13/21 is acknowledged. Claims 1, 3-24 are pending. Claims 11-15 are withdrawn from consideration. Claim 2 is canceled. Claims 1 and 4 are amended. Claims 23 and 24 are new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronics unit” in claim 8 and pressure element in claim 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner notes that page 18-19 of the Specification mentions that the pressure element can be interpreted as:
“As used herein, the term "pressure element" refers to an arbitrary element which is configured for pressing one element onto another element or vice versa. Specifically, the pressure element may be one or both of flexible or deformable. Thus, the pressure element may comprise at least one flexible or de- formable material, such as at least one layer of flexible and/or deformable material. 
 The pressure element may comprise at least one of: an elastomer; a foam; a textile; a spring element; a thermoplastic polymer. The pressure element may be located in between a surface of the body mount and the sensor. The pressure element may be part of the control part. Thus, specifically, the pressure element may be part of the body mount and/or may be attached to the body mount. Additionally or alternatively, the pressure element may be attached to a surface of the sensor, specifically on a side of the sensor facing away from the electronics unit and/or from the electrical contacts of the electronics unit. 
The pressure element may be located on a first side of the sensor, such as on a first side of the substrate of the sensor, and the sealing ring may be located on an opposing, second side of the sensor, such as of the substrate of the sensor. Therein, the pressure element may be attached to the sensor or may simply be pressed onto the 
The pressure element, on at least one surface, specifically on at least one surface facing the sensor, may comprise one or more cavities capable of acting as suction cups. The term "cavity" may refer to an arbitrary void volume within a surface, such as the surface of the pressure element. 
The Specification further states, on page 16 that the electronics unit can be interpreted as:
As used herein, the term "electronics unit" generally refers to an arbitrary device having at least one electronic component. Specifically, the electronics unit may comprise at least one electronic component for one or more of performing a measurement with the sensor, performing a voltage measurement, performing a current measurement, recording sensor signals, storing measurement signals measurement data, transmitting sensor signals or measurement data to another device. 
Other embodiments of the electronic components are feasible. The electronics unit specifically may comprise at least one circuit board having disposed thereon at least one electronics component, such as at least one active and/or at least one passive component. The electronics unit may further comprise at least one housing which fully or partially surrounds the electronics component. The electronics unit may further comprise at least one of an integrated circuit, a microcontroller, a computer or an application-specific integrated circuit (ASIC). The electronics unit may specifically be embodied as a transmitter or may comprise a transmitter, for transmitting data. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-10, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (EP 2238903 A1 – previously cited) in view of Kamath et al. (US 2014/0121989 A1), hereinafter Kamath.
Regarding Claim 1 and 24, Ishii teaches: A sensor for detecting at least one analyte in a body fluid (figure 1A, 1B; abstract, paragraph 0001, 0014 – blood sugar, i.e. glucose), the sensor comprising: at least one substrate (figure 1B; paragraph 0016 - multiple layers, i.e. substrates), at least two electrodes applied to the at least one substrate (paragraph 0018, 3 electrodes applies to base metal 
 Kamath teaches an analyte sensor (title; figure 1) that teaches the use of a sealing member (element 36)) comprising a single ring-shaped element (figures 4a-4h) made of at least one compressible material (paragraph 0194) and fixedly applied to the at least one substrate (paragraph 0209; adhesive), the sealing ring commonly surrounding the group of the at least two contact pads, the sealing ring being configured to be compressed against a surface to provide a seal of the at least two contact pads from the environment (paragraph 0194). Kamath further notes the sealing member to extend outwardly farther then the contact pads (figures 4A-4C; paragraph 0194, the sealing member compresses against top electronic unit in order to make the seal; paragraph 0202). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the sensor to include the use of a sealing member comprising a ring-shaped element made of at least one compressible material and fixedly applied to the at least one substrate, the sealing ring commonly surrounding the group of the at least two contact pads, the sealing ring being configured to be compressed against a surface to provide a seal of the at least two contact pads from the environment in order to protect the electrical components from damage due to moisture, humidity, dirt, and other external environmental factors. Under the broadest reasonable interpretation, the shape of the sealing member taught by Kamath can ring-shaped element. Examiner further notes that the shape of the sealing member is merely a design choice. In addition to Kamath teaching the sealing member can take on a variety of designs (paragraph 0201; figure 4A, 4B, 4C), it has been found that that changing the size, or shape of component requires only routine skill in the art (See MPEP 2144.04). Further, Applicant has failed to provide details in the Specification of criticality or unexpected results with regard to the specific shape of the sealing ring.
Regarding Claim 3, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring is fixedly connected to the at least one substrate (Kamath - paragraph 0209; adhesive).
Regarding Claim 4, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring comprises at least one of the group consisting of: a polymer; an elastomer; a silicone material; a silicone polymer; a silicone copolymer; an elastomer comprising at least one silicone copolymer; an elastomer comprising at least one polyurea copolymer; an elastomer comprising a copolymer of polydimethylsiloxane; an elastomer comprising a copolymer of dimethylsiloxane and urea; a poly(dimethylsiloxane)-polyurea copolymer; a thermoplastic elastomer; a cured elastomer (Kamath - paragraph 0194).
Regarding Claim 5, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring has a shape selected from the group consisting of: a circular shape, an oval shape, a polygon shape, a rectangular shape (Kamath - figure 4a).
Regarding Claim 6, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sensor further comprises at least one electrically insulating material, the electrically insulating material at least partially covering the electrical traces (paragraph 0021, layer 14, figure 7), the electrically insulating material leaving open the electrodes and the at least two contact pads, wherein the sealing ring fully or partially is applied onto the electrically insulating material (Kamath paragraph 0219; figure 4, element 36 would be applied on top of layer 14).
Regarding Claim 7, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring is produced by applying a liquid or pasty sealing material to the at least one substrate, wherein the liquid or pasty sealing material is fully or partially hardened after application (Kamath - paragraph 0197-0201).
Regarding Claim 8, Ishii in view of Kamath teaches: A sensor assembly for detecting at least one analyte in a body fluid, the sensor assembly comprising at least one sensor according to claim 1, the sensor assembly further comprising at least one control part having at least one electronics unit for one or more of controlling the detection of the analyte or transmitting measurement data to another component (element 31; paragraph 0039-0043, controls glucose measuring, applies predetermined voltage and displays on LED display- i.e. at least one electronic component), wherein the control part comprises at least two electrical contacts electrically connected to the at least two contact pads of the sensor (paragraph 0043, terminal input portion has its own terminals, i.e. electrical contacts), the sealing ring being configured to be compressed between the substrate and the control part to seal the at least two electrical contacts and the at least two contact pads within the interior of the sealing ring from the environment (Kamath – paragraph 0194).
Regarding Claim 9, Ishii in view of Kamath teaches: The sensor assembly according to claim 8, wherein the sensor assembly further comprises at least one pressure element configured for pressing the contact pads of the sensor onto the electrical contacts of the control part or vice versa (figure 3D, element 32; paragraph 0043 – inserting into terminal input, i.e. pressing the contacts to each other).
Regarding Claim 10, Ishii in view of Kamath teaches: The sensor assembly according to claim 9, wherein the pressure element is one or both of flexible or deformable (Examiner notes that all materials are deformable).
Regarding Claim 16, Ishii in view of Kamath teaches: The sensor of claim 1 in which the sealing ring extends outwardly from the substrate a distance to form a ring of sealing material surrounding the at least two contact pads (Kamath, figure 4a, elements 36 and 37, paragraph 0194; paragraph 0202).
Regarding Claim 17, Ishii in view of Kamath teaches: The sensor of claim 1 in which the sealing ring extends outwardly from the substrate a distance to exceed the contact pads (Kamath, figure 4a, elements 37, paragraph 0194; paragraph 0202).
Regarding Claim 18, Ishii in view of Kamath teaches: The sensor of claim 1 in which the sealing ring includes a sealing lip (Kamath, figure 4a, element 37, paragraph 0194; paragraph 0202).
Regarding Claim 19, Ishii in view of Kamath teaches:  The sensor of claim 17 in which the sealing lip is configured such that the sealing lip is the first part of the sealing ring to contact a surface when the sealing ring is pressed onto the surface (Kamath, figure 4a, elements 36 and 37, paragraph 0194; element 37 would touch the top surface first; paragraph 0202).
Regarding Claim 20, Ishii in view of Kamath teaches:  The sensor of claim 1 in which the sealing ring is configured to be compressed against a surface of an electronics unit when the sensor is positioned for use with the electronics unit with the at least two contact pads electrically connected with electrical contacts of the electronics unit (Kamath paragraph 0194; paragraph 0202).
Regarding Claim 21, Ishii in view of Kamath teaches: The sensor assembly of claim 8 in which the sealing ring extends outwardly from the substrate a distance to form a ring of sealing material surrounding the at least two contact pads (Kamath – element 37, paragraph 0202).
Regarding Claim 22, Ishii in view of Kamath teaches:  The sensor assembly of claim 8 in which the sealing ring is configured to be compressed against a surface of the electronics unit with the at least two electrical contacts of the electronics unit electrically connected to the at least two contact pads of the sensor (Kamath paragraph 0194; paragraph 0202).
Regarding Claim 23, Ishii in view of Kamath teaches:  The sensor assembly of claim 1 in which each of the two contact pads is received within the ring-shaped element (Kamath; figure 4a-4d paragraph 0194; paragraph 0202).

Response to Amendment and Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Phillips et al. (US 2003/0222656 A1) – claim 64 – o-ring commonly surrounding components
	Brister et al (US 2011/0178378 A1) – paragraph 389 – seal surrounds the electrode terminals (plural)
	Light et al. (US 2013/0143420 A1)  - paragraph 0040 seal to surround electrical contacts.
Regarding 112b rejections, Applicant’s amendments have been fully considered. The rejection is withdrawn. 
Regarding 103 Rejections, Applicant argues that the references (Kamath in particular) fail to teach a single ring-shaped element that surrounds both contact pads. Applicant further argues that the sealing element of Kamath surrounds the contacts individually and not as a group. Examiner respectfully disagrees. The shape of the sealing member is merely a design choice. While Kamath seems to teach a “figure 8” shape, Applicant’s specification clearly states the ring-shaped element may have the shape of “any other closed shape” (published specification paragraph 0048). Therefore, it meets the claimed limitations. While Applicant argues on page 4 about isolation resistance in relation to being commonly surrounded, Examiner notes that page 42 lines 9-23 (of the Specification as filed) fail clearly indicate the “commonly surrounded” limitation. Further, Examiner notes that the specification explicitly mention “at least one sealing ring” throughout (Published Specification - paragraph 47, 51, 88, 92 etc.). Thus, the specification contemplates multiple rings, without stating a clear advantage or criticality of just a single ring. The rejection is therefore maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791